While I agree with Mr. Justice Pope in the view which he has taken of the sixth and seventh propositions, I am unable to agree with him in the views which he has expressed in reference to the other exceptions. The undisputed facts are that on the 20th day of February, 1889, the plaintiff recovered a judgment against the defendants, in a trial justice court, in Lexington County, for the sum of $90.01, and "that a transcript of said judgment was duly lodged in the office of the clerk of the Court of Common Pleas of Lexington County, on the 17th day of May, 1889, and was duly docketed in the *Page 77 
office of the clerk of said Court, which said judgment now constitutes judgment roll No. 848 of the Court of Common Pleas of Lexington County, S.C." It further appears, "that no part of said judgment has been paid, and no execution has ever been issued upon said judgment by the clerk of the Court of the said county." It is also claimed by the plaintiff that the debt upon which said judgment was recovered was for the purchase money of the tract of land upon which the defendant, Simon Amick, resides, but this claim is contested by the defendants. On the 7th of February, 1898, the plaintiff gave defendants notice of a motion before the Circuit Court, "for leave to issue an execution upon the judgment in the above entitled action against the defendants, Simon Amick and Henry D. Taylor, and that a certificate be indorsed on said execution, showing that said judgment is for the purchase money of the tract of land described in the affidavit of the plaintiff, which is hereto attached." The Circuit Judge refused the motion, holding that the ten years, during which the judgment had a lien, not having expired, there was no necessity for an order granting leave to issue an execution, and also holding that the evidence adduced was insufficient to show that the debt upon which the judgment was recovered was a debt for the purchase money of the land. It is true, that the Circuit Judge, in his decree, does say that if this proceeding should be regarded as an application to renew the judgment, then the plaintiff cannot succeed, because the Code expressly provides, in sub. 2, of sec. 309, that such relief must be sought by summons. But this point seems to me wholly immaterial, as it is very apparent, from the terms of the plaintiff's notice of motion, that she sought no such relief. So that, practically, the exceptions of appellant raise but two questions: 1st. Whether there was error in refusing the motion for an order granting leave to plaintiff to issue an execution. 2d. Whether there was any error in refusing to require the clerk to indorse upon the execution the desired certificate, for the purpose of avoiding the effect of the homestead exemption. *Page 78 
As to the second of these questions, it is needless for me to say anything, as I concur in the view taken of that question by Mr. Justice Pope. I shall, therefore, confine my remarks to the first question.
I do not suppose that it will be denied that if the plaintiff, at the time she commenced this proceeding, could have issued her execution for the enforcement of her judgment without leave of the Court, there would have been no error in refusing her motion. So that the question is narrowed down to the inquiry, whether she could have then issued her execution without leave. In section 87 of the Code it is provided as follows: "A trial justice, on the demand of a party in whose favor he shall have rendered a judgment, shall give a transcript thereof, which may be filed and docketed in the office of the clerk of the Circuit Court of the county where the judgment was rendered. The time of the receipt of the transcript by the clerk shall be noted thereon and entered in the abstracts of judgment, andfrom that time the judgment shall be a judgment of the CircuitCourt," c. (italics mine). And in sub. 13, of sec. 88, of the Code, the provision is as follows: "If the judgment be docketed with the clerk of the Circuit Court, the execution shall be issued by him to the sheriff of the county, and have the same effect, and be executed in the same manner, as other executions and judgments of the Circuit Court." The effect of these statutory provisions is to put a judgment obtained before a trial justice (now magistrate), after it has been duly transcripted to the Circuit Court and docketed by the clerk thereof, precisely upon the same footing as a judgment originally obtained in the Circuit Court, and the same may be enforced in the same manner as such last mentioned judgment. This view is expressly recognized in Rhoad v.Patrick, 37 S.C. 517. See, also, to same effect, Lawrence
v. Isear, 27 S.C. 244, and Garvin v. Garvin, 34 S.C. 388. Now it being conceded that the plaintiff's judgment, originally obtained in a trial justice court on the 20th day of February, 1889, had been duly transcripted to the office of the *Page 79 
clerk of the Court of Common Pleas, and there docketed by the said clerk on the 17th day of May, 1889, it became from that date, under the law above cited, a judgment of the Circuit Court, to be enforced in the same manner as a judgment of that Court. So that the practical inquiry is, whether a judgment of the Circuit Court, entered on the 17th day of May, 1889, could be enforced by an execution issued without leave of the Court at any time within ten years from the date of such entry? To this question the provisions of the Code, and at least one decision of this Court, furnish a conclusive answer in the affirmative. Section 303 of the Code provides as follows: "Writs of execution for the enforcement of judgments shall conform to this title, and the party in whose favor judgment has been heretofore or shall hereafter be given; and in case of his death, his personal representative, duly appointed, may, at any time within ten years after the entry of judgment, proceed to enforce the same as prescribed by this title." And sec. 310, sub. 1, of the Code, reads as follows: "Executions may issue upon final judgments or decrees at any time within ten years from the date of the original entry thereof, or within ten years from the date of any revival of the same, and shall have active energy during said periods respectively, without any renewal or renewals thereof, and thus whether any return or returns may or may not have been made during such periods respectively in said execution; Provided, the execution shall not issue or be renewed in any case after the lapse of twenty years from the date of original entry of the judgment. Executions shall not bind the personal property of the debtor, but personal property shall only be bound by actual attachment or levy thereon, for the period of four months from the date of such levy. When judgment shall have been rendered in a court of trial justice or other inferior court, and docketed in the office of the clerk of the Circuit Court, the application for leave to issue execution must be to the Circuit Court of the county where the judgment was rendered." These provisions clearly show that an execution may issue, without *Page 80 
leave of the Court, to enforce a judgment at any time within ten years from the date of such entry; and such view is fully supported by the case of Lawrens v. Ganbling, 13 S.C. 120. Now as it is apparent that the application of the plaintiff for leave to issue an execution to enforce her judgment, was made not only within ten years from the date of entry of such transcript of judgment in the office of the clerk of the Court, but also within ten years from the date when the judgment was originally obtained in the trial justice court, there could be no error of law in refusing her motion for leave to do that which she had the right to do without leave of the Court. The contention in the leading opinion that the language used in the last sentence of sub. 1, of section 310, of the Code, quoted above, forbids the plaintiff from issuing execution upon her judgment without leave of the Court, cannot, in my judgment, be sustained. The object of the language relied upon was simply to declare to what Court the application for leave to issue an execution on a judgment of a trial justice, which had been transcripted to the Circuit Court, should be made, when application for leave to issue an execution on a judgment of a trial justice which had been transcripted to the Circuit Court, should be made, when application for leave to issue an execution became necessary. There is not a word used in that sentence indicative of an intention on the part of the legislature to forbid a plaintiff from issuing an execution to enforce a judgment originally obtained before a trial justice and afterwards transcripted to the Circuit Court, without leave of the Court; but, on the contrary, the sole purpose of the language relied upon was to declare that when an application for leave to issue an execution on such a judgment becomes necessary, such application must be made — not to the trial justice court, but to the Circuit Court. So that even if the last sentence in sub. 1, of sec. 310, of the Code, stood alone, the inference which has been drawn from it would not be justified; but when considered in connection with the other provisions of the other sections of the Code cited above, it becomes still *Page 81 
more apparent that such an inference is altogether unwarrantable. Such a view would destroy the uniformity of the law in respect to issuing executions for the enforcement of final judgments; for the manifest scheme of the law was to place a judgment transcripted from a trial justice court to the Circuit Court upon the same footing with a judgment originally obtained in the Circuit Court, and no reason has or can be suggested why any such distinction as that contended for should be recognized. If a plaintiff who has recovered a judgment in the Circuit Court may, at any time within ten years from the entry of his judgment, issue an execution to enforce the same without leave of the Court, I am unable to conceive any reason, in the absence of an explicit statutory declaration to the contrary, why a plaintiff who has obtained a judgment in a trial justice court, and has duly transcripted his judgment to the Circuit Court, whereby, as the statute expressly declares, such judgment becomes a judgment of the Circuit Court, may not, at any time within the ten years, issue his execution without leave of the Court.
I think, therefore, that there was no error on the part of the Circuit Judge in refusing the motion for leave to issue execution, or in refusing to indorse the proposed certificate thereon; and hence I am of the opinion that the order appealed from should be affirmed.